t c memo united_states tax_court brian r cunningham petitioner v commissioner of internal revenue respondent docket no 15427-13l filed date p failed to file federal_income_tax returns for at least eight years for three of those years r mailed notices of deficiency to p assessed the deficiencies determined thereon issued notice_and_demand for payment of the liabilities and when p did not pay issued to p a notice_of_intent_to_levy and a notice of the filing of a notice_of_federal_tax_lien nftl p timely requested a collection_due_process cdp hearing under sec_6330 and stated that he wanted a collection alternative--ie an offer-in-compromise oic an installment_agreement ia or currently not collectible cnc status--and wanted the lien filing withdrawn at the cdp hearing before the office of appeals appeals p submitted a financial statement on form 433-a collection information statement for wage earners and self-employed individuals but despite appeals’ request did not submit his delinquent tax returns nor documentation to corroborate his form 433-a p did not describe or substantiate any harm that he expected the nftl filing to cause him appeals issued a notice_of_determination sustaining the proposed levy and the filing of the nftl p filed a petition in this court and r moved for summary_judgment held in view of p’s failure_to_file his delinquent tax returns to provide information to corroborate his financial condition alleged on form 433-a or to describe or substantiate any harm expected to result from the nftl filing appeals did not abuse its discretion in denying cnc status or in not accepting any other collection alternative or in sustaining the filing of the nftl and sustaining the proposed levy brian r cunningham for himself olivia hyatt rembach for respondent memorandum opinion gustafson judge in this collection_due_process cdp case brought under sec_6330 we review the determination by the office of appeals appeals of the internal_revenue_service irs to sustain a proposed levy and the filing of a notice_of_federal_tax_lien nftl in order to collect the and income_tax of petitioner brian r cunningham respondent the commissioner of internal revenue filed a motion for summary all section references are to the internal_revenue_code the code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure judgment pursuant to rule asserting that trial is unnecessary and that we can resolve this case on the undisputed facts mr cunningham filed a response to the motion for summary_judgment for the reasons stated below we will grant the motion non-compliance background the irs’s records do not show any federal_income_tax returns filed by mr cunningham for the years through mr cunningham alleges he filed a return for and for purposes of summary_judgment we assume he has mr cunningham acknowledges that he filed no federal_income_tax returns for the years at issue and or the later years collection attempts the irs issued to mr cunningham notices of deficiency for the years in date in date and in date and assessed the respective deficiencies in date date and date the irs gave mr cunningham notice_and_demand for the liabilities on several mr cunningham did not produce to appeals or this court a copy of a return so even for purposes of summary_judgment we might arguably hold that appeals could reasonably rely on its records and conclude that he had not filed for but since the filing does not affect the outcome we can assume in mr cunningham’s favor occasions and then sent him in date a notice of proposed levy and in date a notice of the filing of a federal_tax_lien each of which advised mr cunningham of his right to request a cdp hearing cdp hearing request in date mr cunningham timely requested a hearing on form request for a collection_due_process or equivalent_hearing on the form he checked boxes indicating that he was interested in an installment_agreement ia and an offer-in-compromise oic he also checked boxes to indicate that he wanted the lien subordinated discharged or withdrawn mr cunningham attached to his form a three-page attachment letter to cdph request form that listed issues or contentions the attachment requested among other things that mr cunningham be placed in currently not collectible cnc status mr cunningham’s list of issues included i request reduction of the penalty under sec_6702 though no such penalty had been assessed against him his list also included the assertion that for all seizures occurring after date the revenue_officer must document in mr cunningham’s attachment consisted of selected and edited boilerplate from a form that this court sees from time to time see eg sullivan v commissioner tcmemo_2012_337 at n citing 136_tc_356 the case history that the accuracy of the tax_liability has been verified though the irs had made no such seizures mr cunningham’s attachment requested that the irs provide to him numerous documents the attachment also stated i agree to provide the requested financial information i will furnish you with your completed forms i have additional information to submit if the appeals officer needs more information or has any questions he can contact me in writing i can explain in more detail my exact position if i am informed where this additional information is needed however apart from the form 433-a collection information statement for wage earners and self-employed individuals discussed below he never provided any additional documentation mr cunningham’s attachment requested copies of the notice_and_demand letter day letter form 17-a summary record of assessment form 23-c or replacement form racs report and form_4340 ‘certificate of assessment and payments’ etc pursuant to cfr part the record of assessment with the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period and the amount assessed a copy of my entire administrative file including the case activity record proof of accuracy of the tax_liability and the documentation of the research of said proof documentation of the case history that the accuracy of the tax_liability has been verified agency-level cdp hearing on date the appeals officer sent mr cunningham a letter setting the cdp hearing for date more than two months in the future and stating for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed our records show you have not filed an income_tax return since tax_year please provide the following documents a completed collection information statement form 433-a for individuals and or form 433-b for businesses you can find it on line at irs gov signed tax_return s for the following tax periods our records indicate they have not been filed type of tax income form_1040 period or periods and bank statements for the first months of copy of your paystub showing your wages and all deductions to your pay for the first three months of please send me the items requested above no later than ie days before the hearing i cannot consider collection alternatives at your conference without this information the version of form 433-a that mr cunningham completed ie form 433-a oic stated below the signature line remember to include all applicable attachments listed below copies of the most recent pay stub earnings statement etc from each employer copies of bank statements for the three most recent months copies of the most recent statement etc from all other sources of income such as pensions social_security rental income_interest and dividends court order for child_support alimony and rent subsidies copies of the most recent statement for each investment and retirement account copies of the most recent statement from lender s on loans such as mortgages second mortgages vehicles etc showing monthly payments loan payoffs and balances mr cunningham requested a delay in the date of the hearing by letter of date appeals extended the date of the hearing by days from april to date the letter also explicitly required the submission of documents four days earlier on date the deadline to provide the requested information is please refer back to my letter dated for a list of this needed information on date mr cunningham faxed to appeals a form 433-a but not the applicable attachments called for by the form nor the tax returns bank statements or paystub requested in appeals’ letter he attended the hearing on date the parties dispute the details of what was said and done at that hearing but there is no dispute that mr cunningham did not present the requested documentation at that hearing nor at any time thereafter on date appeals issued its notice_of_determination sustaining the lien and levy notices tax_court proceedings mr cunningham timely filed his petition in this court in date the commissioner filed a motion for summary_judgment on date the court’s order of date required mr cunningham to file a response and explained to him the nature of a motion for summary_judgment and the manner in which he should respond if mr cunningham disagrees with the facts set out in the irs’s motion then his response should point out the specific facts in dispute if he disagrees with the irs’s argument as to the law then his response should also set out his position on the disputed legal issues q as that the court has prepared on the subject what is a motion for summary_judgment how should i respond to one are available at ustaxcourt gov taxpayer_info_start htm start40 and are printed on the page attached to this order mr cunningham timely filed a response the court then held a telephone conference with the parties on date respondent’s counsel stated that many factual assertions in mr cunningham’s response are not correct but that for purposes of summary_judgment the court may assume the facts he states in his response discussion i applicable legal principles a summary_judgment standards where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial summary_judgment may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b the party moving for summary_judgment ie the commissioner bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment ie mr cunningham see 85_tc_812 b collection review procedure if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property and sec_6323 authorizes the irs to file an nftl to protect the government’s interests however congress has added to chapter of the code certain provisions in subchapter_c part i and in subchapter_d part i entitled due process for liens and due process for collections and those provisions must be complied with before the irs can proceed with a levy or sustain the filing of an nftl the irs must first issue a final notice_of_intent_to_levy and or a notice of filing an nftl and notify the taxpayer of the right to an administrative hearing sec_6320 and b a and b after receiving such a notice the taxpayer may request that administrative hearing sec_6320 b a b b which takes place before appeals sec_6330 if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court sec_6320 sec_6330 as mr cunningham has done at the cdp hearing the appeals officer must determine whether the proposed collection action may proceed in the case of a notice_of_intent_to_levy the procedures for the agency-level cdp hearing before appeals are set forth in sec_6330 the procedures for the agency-level hearing regarding an nftl are the same as those set forth in sec_6330 for a notice_of_levy sec_6320 the appeals officer is required to take into consideration several things first the appeals officer must verify that the requirements of any applicable law and administrative procedure have been met by irs personnel sec_6330 the attachment to the notice_of_determination summarized the appeals officer’s compliance with these requirements and we discuss below mr cunningham’s contentions as to verification under sec_6330 second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the collection action including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 some of mr cunningham’s contentions pertain to collection alternatives ie an oic an ia and cnc status which we will discuss below additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 mr cunningham now concedes he was not entitled to contest his underlying tax_liability in the cdp hearing in his petition mr cunningham alleged that he questioned the liability during the agency-level cdp hearing and was not satisfied that he had received the notice of deficiencies sic however after the commissioner’s motion for summary_judgment demonstrated the irs’s issuance and mailing of statutory notices of deficiency mr cunningham stated in his response respondent has since produced mailing lists showing the mailing of said notice of deficiencies continued finally the appeals officer must determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 in this regard the notice_of_determination issued to mr cunningham stated the taxpayer did not provide the requested financial information and supporting documentation to support his request for an uncollectible status additionally the taxpayer is not in compliance with his filing_requirements therefore no collection alternatives could be granted at this time it is appeals’ determination that the levy action and the filed lien balances the need for efficient collection_of_taxes with the legitimate concern the actions are no more intrusive than necessary when as here the underlying liability of the taxpayer is not properly at issue the tax_court reviews appeals’ determination regarding the appropriateness of the collection action for abuse_of_discretion goza v commissioner 114_tc_5 continued and petitioner concedes the discussion of the liability for tax years the oic is authorized by sec_7122 ‘the decision to entertain accept or reject an offer_in_compromise is squarely within the discretion of the appeals officer and the irs in general ’ gregg v commissioner tcmemo_2009_19 slip op pincite quoting 454_f3d_688 7th cir consequently in reviewing appeals’ determination not to accept an oic we do not substitute our judgment for that of appeals and decide whether in our opinion an oic should have been accepted here see 112_tc_19 keller v commissioner tcmemo_2006_166 aff’d in part 568_f3d_710 9th cir instead we review continued that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii analysis mr cunningham has asserted errors by appeals as to verification that the requirements of any applicable law or administrative procedure have been met under sec_6330 and as to several collection-related issues under sec_6330 and c a verification sec_6330 provides the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met mr cunningham invokes this provision and disputes verification but his broad contention misses the mark he attempts to invoke this verification concept to criticize appeals’ alleged failure to verify adequately a wide variety of facts related to his entitlement to collection alternatives and cnc status in particular the facts he alleges about his financial hardship but the verification called for by this statute is more narrow continued appeals’ determination for abuse_of_discretion apart from any collection alternative or issue that the taxpayer might raise see 131_tc_197 appeals must verify that before the cdp hearing all legal and administrative requirements--ie the predicates for the collection notice that prompts the cdp hearing request--have been met thus t he basic requirements see sec_6331 d for which the appeals officer obtains verification are the issuance of a notice_of_deficiency see sec_6212 the irs’s timely assessment of the liability sec_6201 sec_6501 the giving to the taxpayer of notice_and_demand for payment of the liability sec_6303 and the giving to the taxpayer of notice of the proposed collection action and of the taxpayer’s right to a hearing sec_6330 sec_6331 carothers v commissioner tcmemo_2013_165 at n as is discussed above mr cunningham concedes the first requirement issuance of the notice_of_deficiency the commissioner’s memorandum shows and cites evidence for compliance with the other three and mr cunningham does not dispute them consequently the commissioner is entitled to summary_judgment on the issue of verification under sec_6330 b collection issues mr cunningham alleges that the irs abused its discretion with respect to various conclusions it reached in determining his financial circumstances and his reasonable collection potential denying him collection alternatives and cnc status and issuing a notice_of_determination without giving him sufficient time denial of collection alternatives mr cunningham indicated an interest in an oic and an ia but appeals did not enter into such an agreement with him for two independent reasons we sustain appeals’ action a mr cunningham was not in compliance the irs has a policy of not entering into an oic or an ia with a taxpayer who is not up to date in filing required tax returns this policy is not an abuse_of_discretion see wright v commissioner tcmemo_2012_24 huntress v commissioner tcmemo_2009_161 and applying this policy in mr cunningham’s instance was certainly not an abuse_of_discretion he had failed to file income_tax returns for at least eight years this is a remarkable failure mr cunningham makes two principal counter-arguments in this regard first he contends he should be excused for his non-compliance because he was unable to prepare any_tax returns because his accountant died and petitioner was unable to retrieve records mr cunningham alleges that the dead accountant’s family failed or refused to return his records so mr cunningham must reconstruct his records by getting information from third parties he does not corroborate this assertion even to the extent of stating when the accountant died or explaining how the accountant had eight years’ worth of mr cunningham’s records but had not prepared any returns but even if his accountant did die as alleged and no matter when he died and even if the accountant’s family thereafter refused mr cunningham’s requests this excuse falls flat it was mr cunningham’s duty to file returns and it is no one’s fault but his own that he allowed himself to become so far in arrears that preparing those returns now requires extraordinary and difficult effort it is now incumbent on him to exert that effort and appeals gave him 2½ additional months to do so his prior extreme failure over a period of at least eight years--and the in a separate case--cunningham v commissioner t c dkt no filed date --mr cunningham testified on date that the accountant died in if in the instant case we were to take judicial_notice of that testimony and assume it true it would not improve mr cunningham’s position in this case mr cunningham’s failure_to_file returns for and 2007--the latest of which was due in date--is not explained by that death in and when the cdp hearing concluded in date without the filing of any of the returns appeals did not abuse its discretion by concluding that mr cunningham’s noncompliance was unexcused and would not be cured by the allowance of a few more days or weeks unfortunate but almost predictable consequences of that long-term delinquency--do not now make him entitled to additional special indulgence by the tax collector second mr cunningham argues that his preparation of his delinquent returns was delayed by the irs’s supposed failure to provide documents he needed in order to prepare those returns he complains the only documents received from appeals were copies of petitioner’s transcripts for tax years no transcripts of account or wage transcripts were provided for tax years or and no transcripts for petitioner’s wife were received since filing joint returns is elective not mandatory see sec_6013 and since mr cunningham could have filed as a married_person filing separately sec_1 there is no apparent reason why he needed his wife’s transcripts in order to bring himself into compliance moreover he does not explain why he did not prepare returns for at least eight of the nine years--ie through 2012--for which he admits the irs did provide his transcripts a taxpayer cannot stop filing returns for eight years and then blame the irs for not promptly remedying his defaults mr cunningham’s request for a cdp hearing--laden with demands for documents--seems to show that he conceived of the hearing principally as an occasion in which the irs becomes obliged to give information to the taxpayer this is a serious misunderstanding a cdp hearing is principally the taxpayer’s opportunity to provide information about himself to the irs in order to induce the agency to forgo or temper its collection activity a taxpayer who requests a cdp hearing but then declines to provide information about himself is behaving self-contradictorily the boilerplate that mr cunningham attached to his cdp request reflects at best a distortion of the actual purpose of the cdp hearing and at worst a cynical attempt to use the procedure simply to attempt to burden the irs with pointless chores and to delay the collection of tax b mr cunningham failed to provide requested financial documentation appeals requested documentation of mr cunningham’s financial situation-- both on the form 433-a and in appeals’ letter--which documentation appeals intended to use to evaluate his financial situation and his entitlement to a collection alternative but mr cunningham failed to provide any of this documentation appeals does not abuse its discretion when it rejects a collection alternative because a taxpayer does not provide all of the necessary financial information during the cdp hearing process see eg 414_f3d_144 1st cir 138_tc_228 sullivan v commissioner at mr cunningham rejoins appeals did not request petitioners’ documentation substantiating the figures on the after the initial letter issued on date she the appeals officer emphasized the filing_requirements and petitioner agreed to file whatever tax returns were necessary no indication was given to taxpayer that more financial documentation was needed petitioner was unaware appeals was waiting for more documentation and no deadline was given to provide documentation petitioner would have provided proof of all figures on form_433 if he had been further requested to do so it is hard to tell what this contention means since appeals did request the information again after the initial letter--ie in the letter of date granting the requested extension which stated please refer back to my letter dated for a list of this needed information --and did set a deadline for providing the information ie date but even without that repetition in the march letter mr cunningham was not entitled to disregard appeals’ reasonable request in its initial letter and to take that request seriously only if appeals repeated it in some fashion rather it was incumbent on mr cunningham to provide upon appeals’ first request the information that would have shown his financial circumstances and his failure to do so justified appeals’ declining a collection alternative denial of cnc status in view of mr cunningham’s non-compliance and resulting ineligibility for other collection alternatives appeals considered mr cunningham’s possible eligibility for cnc status but appeals then denied that status mr cunningham argues that in so doing appeals failed to consider properly his financial circumstances and therefore failed to compute properly his inability to pay however since mr cunningham failed to substantiate that financial information appeals was not obliged to believe it and was not obliged to attempt to compute his ability to pay it is not an abuse_of_discretion to deny cnc status to a delinquent taxpayer who fails to prove his financial situation see sullivan v commissioner at for that reason we need not resolve the parties’ disputes about the details of his financial circumstance mr cunningham did not provide during his cdp hearing or thereafter the predicate for such a dispute denial of request for more time mr cunningham argues that appeals unreasonably failed to grant him more time to get into compliance and provide financial information it is not clear from the record that he actually requested more time but for present purposes we assume that he did request it at the cdp hearing on date and that appeals explicitly denied the request such a denial would have been reasonable and not an abuse_of_discretion appeals’ letter of date had informed mr cunningham of his need to file his delinquent returns of course mr cunningham had filed returns for years before and he does not pretend that he first learned of this duty in date the letter also informed him of his need to provide financial information about himself appeals gave him until date ie 2½ months including a two-week extension to prepare the returns and provide the information he prepared none of the returns not even the return that had been recently due on date and provided none of the information by date mr cunningham had given appeals no reason to suppose that he was diligently working to satisfy appeals’ requests or that he was a deserving recipient of latitude moreover since appeals issued its notice_of_determination well over a year ago it appears mr cunningham still has filed none of the returns if appeals reckoned that mr cunningham could not be counted on to use additional time to bring himself into compliance appeals evidently reckoned well mr cunningham argues petitioner is an average citizen attempting to do his best to comply with everything that everybody wants all at once and is really quite annoyed that respondent keeps repeating petitioner is not in compliance or saying petitioner is not working with respondent in either case mr cunningham’s expression of annoyance is not appropriate the average citizen is not years behind in his tax compliance the only reason that the irs wanted eight tax returns all at once is that they were all overdue most of them long overdue mr cunningham’s woefully incomplete response to appeals’ requests and his poor use of the extension that appeals did give him were good reasons not to grant him more time since more time would simply result in more delay sustaining the lien mr cunningham argues that appeals abused its discretion by sustaining the filing of the nftl because a lien may prohibit taxpayer from finding gainful employment or getting funding to begin a business adventure sic he thereby seems to argue that appeals failed to balance the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary under sec_6330 filing an nftl will usually be a much less intrusive collection mechanism than a levy since that filing simply holds the agency’s place in line so to speak while it waits for the taxpayer to acquire property that might be used to satisfy a tax_liability however it is true that a lien may adversely affect a taxpayer in the ways that mr cunningham suggests so even the mere filing of an nftl may sometimes call for some balancing of the irs’s collection need and the taxpayer’s concerns however mr cunningham gave no information whatsoever to show that the lien filing would actually cause him any particular disadvantage he described possible harm to a hypothetical taxpayer but he did not show or even allege harm to himself in seeking gainful employment or difficulty in obtaining funding for a proposed business venture if mr cunningham’s generality were sufficient to require the withdrawal of the nftl in this instance then that same generality could be invoked by every taxpayer in every instance and the irs could never file an nftl as we observed in kyereme v commissioner tcmemo_2012_174 slip op pincite rule d provides that an opposition to a motion for summary_judgment must set forth specific facts showing that there is a genuine issue for trial whereas petitioner did not state in any detail nor support with any evidence--not even his own affidavit or declaration--the allegations that would fully articulate his contention nor did he show that in the agency-level cdp hearing he made specific contentions supported by evidence--a showing he must make before making the contentions here see 129_tc_107 sec_301_6320-1 q a-f3 proced admin regs the same is true for mr cunningham appeals did not abuse its discretion in sustaining the proposed levy and the filing of the nftl nor in denying to mr cunningham an ia an oic or cnc status to reflect the foregoing an appropriate order and decision will be entered
